               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                )
                                )
SILVIO SOTO, HOLY IRISH SOTO,   )
                                )
               Plaintiffs,      )     Civil No. 2016-17
                                )
               v.               )
                                )
DIRECTOR, VIRGIN ISLANDS BUREAU )
OF INTERNAL REVENUE,            )
                                )
               Defendant.       )
                                )
                                )
                                )


ATTORNEYS:

Alexander Golubitsky
St. Thomas, U.S.V.I.
     For Silvio Soto and Holy Irish Soto,

Carol Thomas-Jacobs, AG
Virgin Islands Department of Justice
St. Thomas, U.S.V.I.
     For Director, Virgin Islands Bureau of Internal Revenue.

                        MEMORANDUM OPINION

GÓMEZ, J.

      Before the Court is Silvio Soto’s petition for a

redetermination of his income tax liability to the Virgin

Islands Bureau of Internal Revenue for tax years 2012 and 2013.

                   I. FACTUAL AND PROCEDURAL HISTORY

      Silvio Soto (“Soto”) and Holy Irish Soto (Silvio Soto and

Holy Irish Soto are collectively referred to as the “Sotos”) are
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 2

residents of the Virgin Islands. In 2012 and 2013, Soto gambled

extensively. Soto primarily played roulette at the Windward

Passage Hotel on St. Thomas. He also wagered on other electronic

games at several other establishments. Soto asserts that he kept

track of his winnings and losses in a notebook. A separate entry

was created for each day that he gambled. Each entry included

information including the gambling venue, winnings, and losses.

Soto asserts that when he returned home after each day of

gambling, he entered the data from his notebook into a

spreadsheet. Soto’s gambling spreadsheet includes 8 columns

indicating: date; venue; game; walk in money; gross winnings;

walk out money; net winnings or losses; and, withheld tax.

      In tax years 2012 and 2013, the Sotos filed a joint income

tax return. In each year, the Sotos included Silvio Soto’s total

gambling winnings and losses in their income tax return. For

their 2012 tax return, the Sotos reported that Silvio Soto’s

total gambling winnings were $94,331 and that his total gambling

losses were $29,887. On their 2013 income tax return, the Sotos

reported total winnings as $64,489 and total losses as $24,347.

For each year, Soto calculated his total winnings by adding the

gross winnings from each entry for that year.

      The Virgin Islands Bureau of Internal Revenue (the “VIBIR”)

audited the Sotos’ 2012 and 2013 tax returns. During the audit,
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 3

the Sotos provided a copy of Silvio Soto’s gambling spreadsheet

to the VIBIR. The VIBIR concluded that the Sotos’ reported

gambling winnings were correct. The VIBIR found that the

documentation of gambling losses was insufficient and determined

that the correct deduction was $20,921.18 for 2012 and

$17,042.71 for 2013. This amounted to a 30% reduction from what

the Sotos claimed. After the audit, the VIBIR issued a notice of

deficiency to the Sotos indicating that the Sotos owed $2,892

for the 2012 tax year and $1,825 for the 2013 tax year.

      On February 16, 2016, the Sotos filed a complaint against

the VIBIR seeking a redetermination of their tax liability for

the 2012 and 2013 tax years. On January 17, 2017, the VIBIR and

the Sotos moved for summary judgment. The Court denied both

motions for summary judgment.

      At a May 19, 2017, status conference, both parties

indicated a desire to try this matter on the factual record as

evidenced in the parties’ submissions currently before the

Court. Thereafter, the Court ordered trial briefs by no later

than July 10, 2017. Both parties timely submitted trial briefs.
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 4

                             II. DISCUSSION

      The Third Circuit has summarized the Virgin Islands tax law

as follows:

        In the Naval Service Appropriation Act of 1922,
        Congress passed legislation applying the Internal
        Revenue Code of the United States to the Virgin
        Islands. See Pub. L. 94-932 (codified at 48 U.S.C.
        § 1397); Chase Manhattan Bank, NA. v. Gov't of the
        Virgin Islands, 300 F.3d 320, 322, 44 V.I. 457 (3d
        Cir. 2002). This legislation provides that “[t]he
        income-tax laws in force in the United States of
        America and those which may hereafter be enacted
        shall be held to be likewise in force in the Virgin
        Islands of the United States, except that the
        proceeds of such taxes shall be paid into the
        treasuries of said islands.” 48 U.S.C. § 1397. This
        statutory scheme has come to be known as the “mirror
        code” because Congress designed Virgin Islands tax
        law to mirror the tax laws in effect on the mainland.
        Chase Manhattan Bank, 300 F.3d at 322. As a result
        of this legislation, the words “Virgin Islands” are
        substituted for the words “United States” throughout
        the Internal Revenue Code. Bizcap, Inc. v. Olive,
        892 F.2d 1163, 1165 (3d Cir.1989).

Cooper v. C.I.R., 718 F.3d 216, 219 (3d Cir. 2013). Under this

“Mirror Code,” the provisions of the Internal Revenue Code and

its accompanying regulations apply to taxes levied in the Virgin

Islands except where displaced by local law. Oelsner v. Virgin

Islands, 294 F. Supp. 2d 689, 693 (D.V.I. 2003).

        The Virgin Islands legislature has enacted in
        Subchapter II of Title 33 a comprehensive plan for
        procedure and administration of the mirror image
        income tax derived from Subtitle F of the Internal
        Revenue Code of 1954. This plan includes a provision
        for judicial review in the district court of asserted
        deficiencies, 33 V.I.C. §§ 942, 943, 944, and
        1931(1), analogous to review in the tax court. 26
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 5

        U.S.C. §§ 6212, 6213. It also permits suits for
        refund, 33 V.I.C. § 1692, analogous to such suits
        pursuant to 26 U.S.C. § 7422.

Pan Am. World Airways Inc. v. Duly Authorized Gov't of the V.I.,

459 F.2d 387, 391 n. 2, 8 V.I. 558 (3d Cir. 1972).

      “Virgin Islands residents may litigate the amount of their

income tax liability in two ways.” WIT Equip. Co., 185 F.

Supp.2d 500, 503 (D.V.I. 2001). The first avenue is a refund

action. In order to pursue a refund action in this Court, a

taxpayer must pay the tax assessed and then file a refund claim

for the amount overpaid. 26 U.S.C. § 7422; 33 V.I.C. § 1692. The

second avenue is a petition for redetermination. Upon receiving

a notice of deficiency from the VIBIR, the taxpayer may petition

this Court for a redetermination of their assessed deficiency.

26 U.S.C. § 6213; V.I. Code Ann. tit. 33, § 943.

      Thus, in the Virgin Islands if the director of the VIBIR

determines a tax deficiency exists, he is authorized to issue a

notice of deficiency to a taxpayer by registered mail. See V.I.

Code Ann. tit. 33 § 942. Thereafter, the taxpayer may file a

petition with the district court for a redetermination of the

deficiency. See V.I. Code Ann. tit. 33, § 943(a). Accordingly,

it is the notice of deficiency from the VIBIR coupled with a

petition for redetermination that brings a taxpayer before this
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 6

Court. See Birdman v. Office of the Governor, No. 2009-55, 2010

U.S. Dist. LEXIS 101959, at *11 (D.V.I. Sep. 27, 2010).

      To the extent a taxpayer seeks a redetermination of a tax

liability owed to the IRS, the procedure is similar, although,

the venue for a redetermination action is different. Courts have

recognized that, pursuant to 26 U.S.C. § 6213, the United States

has waived its sovereign immunity for petitions for

redetermination brought in conformity with the requirements of

that statute. See Williams, 243 Fed. Appx. at 236 (9th Cir.

2007) (observing that challenging a proposed tax deficiency in

Tax Court is one of the two “alternatives under which the United

States waives its sovereign immunity and consents to be sued in

regard to federal income taxes”); Mason v. Hutton, 141 F.3d

1185, 1185 (10th Cir. 1998)(unpublished) (listing section 6213

as a statute in which the United States has waived its sovereign

immunity); Gasparutti v. United States, 22 F. Supp. 2d 1114

(1996) (noting that section 6213(a) provides a waiver of

sovereign immunity “if a petition is filed . . . within 90 days

after the issuance of the Notice of Deficiency provided for by

26 U.S.C. section 6212”).
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 7

                           III. ANALYSIS

      The parties generally agree on the issues before the Court.

Soto argues that “[t]he only fact that need be decided by this

Court is the correct amount of the gambling deduction for the

Petitioners in each of the 2012 and 2013 tax years.” ECF No. 57

at 4. The VIBIR asserts that “[t]he sole issue disputed by the

parties is whether the [Sotos] have provided evidence to

document their gambling losses for the tax years ended [sic]

December 31, 2012 and December 31, 2013.” ECF No. 58. The Court

agrees.

      Because “[t]he income-tax laws in force in the United

States of America . . . shall be held to be likewise in force in

the Virgin Islands,” 48 U.S.C. § 1397, the Court will be guided

by the Internal Revenue Code, its related rules, and caselaw

interpreting the relevant statutes and rules. To that end, the

Court will regard the Internal Revenue Bureau (“IRB”) and its

Director as entities that stand in the same legal shoes as the

Internal Revenue Service (“IRS”) and its Commissioner.

      As a general matter, where the IRS has determined that a

tax deficiency exists, that “determination is entitled to a

presumption of correctness.” Anastasato v. Commissioner, 794

F.2d 884, 887 (3d Cir. 1986). The VIBIR similarly will be

accorded that presumptive deference. Where the taxpayer seeks a
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 8

redetermination, “the burden of production as well as the

ultimate burden of persuasion is placed on the taxpayer." Id.

The taxpayer must “prov[e] entitlement to a claimed deduction by

a preponderance of the evidence.” Blodgett v. Comm’r, 394 F.3d

1030, 1035 (8th Cir. 2005); see also Tax Court Rule 142(a). This

burden may shift back to the Commissioner if the taxpayer

introduces credible evidence with respect to any relevant

factual issue and meets other conditions, including maintaining

required records. 28 U.S.C. § 7491(a); Blodgett, 394 F.3d at

1035.

      In order to meet his burden, Soto directs the Court to his

affidavit in support of his trial brief. In the affidavit, Soto

outlines the evidence he offers to substantiate his gambling

losses for the 2012 and 2013 tax years. Soto Aff.; ECF No. 57-8.

Every time Soto went to gamble, he brought a small writing pad

with him. As he made bets, he recorded those bets on the writing

pad. After he returned home from a day of gambling, Soto entered

the day’s information into a pre-programmed spreadsheet on his

computer. He updated the spreadsheet every time he gambled.

      Soto also submitted a copy of detailed daily gambling logs.

These computer-generated spreadsheets contain the date Soto went

to gamble, the location where he gambled, the game he played,

how much money he took with him each day, how much he won, how
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 9

much he left the institution with, his net winnings or losses

for the day, and if any tax was withheld. Some days contain

multiple entries that reflect multiple gambling trips in one

day.

       Finally, Soto provided the Court with two Form W-2G tax

forms from Southland Gaming of the VI, Inc., (“Southland

Gaming”) that indicate two instances where Southland Gaming

withheld federal taxes from Soto’s winnings. Soto’s spreadsheets

accurately reflect the information in the two W-2Gs. The VIBIR

does not dispute the accuracy of any specific log entry. Rather,

the VIBIR concluded that Soto failed to substantiate his claimed

losses for 2012 and 2013.

       The IRS has suggested that gamblers regularly maintain a

diary, supplemented by verifiable documentation, of gambling

winnings and losses. See Rev. Proc. 77-29, 1977-2 C.B. 538

(I.R.S. July 1, 1977). The procedures state that:

         An accurate diary or similar record regularly
         maintained by the taxpayer, supplemented by
         verifiable documentation will usually be acceptable
         evidence for substantiation of wagering winnings
         and losses. In general, the diary should contain at
         least the following information:

         1) Date and type of specific wager or wagering
         activity;
         2) Name of gambling establishment;
         3) Address or location of gambling establishment;
         4) Name(s) of other person(s) (if any) present with
         taxpayer at gambling establishment; and
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 10

         5) Amount(s) won or lost.

         Verifiable documentation for gambling transactions
         includes but is not limited to Forms W-2G; Forms
         5754, Statement by Person Receiving Gambling
         Winnings; wagering tickets, canceled checks, credit
         records, bank withdrawals, and statements of actual
         winnings or payment slips provided to the taxpayer
         by the gambling establishment.

Id.

      Soto’s gambling log substantially complies with the

suggested procedures. Soto’s two W-2G forms also provide some

degree of corroboration for specific days in which each W-2G

refers. Soto’s sworn affidavit also is worthy of come credit.

There is no record evidence that suggests that Soto’s logs are

anything less than accurate and trustworthy. Additionally, the

Court finds that the regularity and thoroughness of Soto’s

records substantially comply with the record keeping standard

outlined in the relevant section of the Code of Federal

Regulations, which address taxpayer records:

         In general. Except as provided in paragraph (b) of
         this section, any person subject to tax under
         Subtitle A of the Code (including a qualified State
         individual income tax which is treated pursuant to
         section 6361(a) [26 USCS § 6361(a)] as if it were
         imposed by Chapter 1 of Subtitle A), or any person
         required to file a return of information with
         respect to income, shall keep such permanent books
         of account or records, including inventories, as
         are sufficient to establish the amount of gross
         income, deductions, credits, or other matters
         required to be shown by such person in any return
         of such tax or information.
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 11



26 C.F.R. § 1.6001-1 (emphasis added). Accordingly, and in

light of the evidence adduced on the record, the Court

finds that Soto has met his burden of production and

persuasion with respect to the validation of his gambling

loss deduction.

      In light of that holding, the VIBIR’s deficiency

assessment is not entitled to a presumption of correctness.

See Anastasato, 794 F.2d at 887 (“If the taxpayer offers

evidence that the determination was incorrect and the

Commissioner offers no evidence to support the assessment,

the taxpayer will have met his ultimate burden ‘unless such

evidence     is     specifically      rejected          as   improbable,

unreasonable,      or   questionable.’”         (citations   omitted)).

Indeed,    faced   with   Soto’s     records,     the    VIBIR    has   not

provided    an    explanation   as    to   how    it    arrived    at   the

conclusion that a reduction of Soto’s claimed losses was

justified. As such, there is no evidence on the record from

which the Court can determine on what basis the VIBIR

decided to reduce Soto’s gambling losses. Standing alone,

the   reduction     appears     to   be    an    arbitrary       reduction

untethered to any alleged inaccuracies of Soto’s records.
Soto v. VIBIR
Civil Case Number 16-17
Memorandum Opinion
Page 12

       Accordingly, the Court finds that the Sotos are entitled

to the deductions for gambling losses that they claimed in 2012

and 2013.

      An appropriate Judgment follows.




                                              S\
                                                   CURTIS V. GÓMEZ
                                                   District Judge
